DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-19 are pending.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: MODULAR SIMULATOR HAVING A PLUARLITY OF RECONFIGURABLE ARRANGEMENTS WITH DETACHABLE COMPONENTS.

Claim Objections
Claims 9, 11 and 15 are objected to because of the following informalities:  they all recite the limitation “flight simulator” recited in claim 1, whereas claim 1 does not recite “flight simulator” but “vehicle simulator”.  Examiner interprets them as “vehicle simulator” for the purpose of the following claim rejections.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pollak (US 6,106,298 A).
	As to claim 1, Pollak teaches a vehicle simulator (Pollak, Abs., a “modular, reconfigurable and easily deployable simulator system”) comprising: 
	a base (Pollak, FIG. 2, “frame/base structure 32” and “frame 49”); 
	a plurality of moveable components (Pollak, FIG. 2, e.g., “display units 52”,  displays 48a, 48b”, “template 48c”, “bezel 50”, “control modules 46a, 46b”, “instrument computer 22”, “device interface circuitry 24”, “heads-up projection display system 42 ”, etc.); and 
	one or more physical and/or power connectors for coupling the components to the base (Pollak, FIG. 2, “frame 32 provides a lower region, generally indicated at 36, for receipt of power supplies, electronics, connectors, and I/O interface electronics (the EID) generally indicated at 24”); 
	wherein the components are positionable on the base with the connectors coupling the components to the base (Pollak, FIG. 2, “frame/base structure 32 is designed so multiple vehicle "kits" may be easily mounted on the base to rapidly configure a particular vehicle simulator. The frame structure design includes easily assembled/disassembled members. Power and data distribution cables are concealed within the frame's tubular design. The frame houses all power, video, and data interface connections”) in a first arrangement to simulate a first vehicle type, and the components are moveable to and positionable on the base with the connectors coupling the components to the base in a second arrangement different to the first arrangement to simulate a second vehicle type (Pollak, FIG. 2, “All segments are loosely coupled, so changes in these segments or additions of other segments required for different vehicle simulators are easily integrated. Existing segments may be refused for several vehicle configurations. For example, only vehicle controls, vehicle dynamics, and weapons need to be altered to convert from an AH-64 to a UH-60 helicopter configuration as discussed subsequently”), and  
	wherein at least one of the components is a moveable display screen and/or a touch screen (Pollak, FIG. 2, “display units 52 are configured and oriented so as to duplicate the arrangement of the windows, if any, of the platform being simulated”), and 
	wherein one or more of the connectors is a physical connector that connects the moveable display screen and/or touchscreen to one side of the fixed display screen (Pollak, e.g., see FIG. 2A, it is inherently inferred that there must be a physical connector that connects the “flat panel plasma displays” to one side of the “front console”).  
Pollak does not explicitly teach “wherein the base comprises a fixed display screen”.
However, Pollak teaches the concept of assembling “frame 49” along with “displays 48a 48b”, etc. on “frame/base structure 32”.
At the time effective filing date, it would have been obvious to one of ordinary skill in the art to modify “frame/base structure 32” and “frame 49” to be a combined fixed structure having a fixed central display, as an engineering choice, in order to further simplify the structure of the “frame/base structure 32”, given that central console with central display is almost always necessary for almost all kinds of vehicles.
	As to claim 2, Pollak teaches the vehicle simulator according to claim 1, wherein the components are one or more of a display screen (Pollak, FIG. 2, e.g., “display units 52”,  displays 48a, 48b”, “template 48c”, “bezel 50”), a touchscreen, a device shaped as a physical controller with an integrated touchscreen, a control stick, a lever, a yoke (Pollak, FIG. 2, “platform-specific joy sticks, levers, steering wheels, or rudder controls, generally indicated at 56 which are intended to be releasably coupled to the frame 32”), a seat and a console.  
	As to claim 3, Pollak teaches the vehicle simulator according to claim 1, wherein one or more of the connectors are a physical power and data connector, with one part of the connector being provided on the base and another part of the connector being provided on the component (Pollak, FIG. 2, “frame/base structure 32 is designed so multiple vehicle "kits" may be easily mounted on the base to rapidly configure a particular vehicle simulator. The frame structure design includes easily assembled/disassembled members. Power and data distribution cables are concealed within the frame's tubular design. The frame houses all power, video, and data interface connections”).  
	As to claim 8, Pollak teaches the vehicle simulator according to claim 1, wherein the moveable display screen (Pollak, FIG. 2, e.g., “display units 52”,  displays 48a, 48b”) and/or touch screen is housed in a housing (Pollak, FIG. 2, “bezel structure 50” in association with “frame 49”), the housing having sufficient rigidity to enable cantilever mounting of the moveable display screen (Pollak, FIG. 2, “bezel structure 50 of a type which would correspond to the appearance of the instrument panel of the platform being simulated”) and/or touch screen.  
	As to claim 9, Pollak teaches the vehicle simulator according to claim 1, wherein one or more of the components is a seat, and wherein the base comprises rails for receiving the seat, the rails being configured to adjust the seating position of the pilot relative to other components of the flight simulator (Pollak, FIG. 2, “the sled has a frame/base structure and a seat. The frame/base structure is designed such that multiple vehicle "kits" may be easily mounted on the base to rapidly configure the sled for a particular vehicle or platform to be simulated”).  
	As to claim 10, Pollak teaches the vehicle simulator according to claim 9, wherein the base comprises a plurality of rails arranged such that either one seat or two seats can be connected to the base (Pollak, FIGS. 3 and 7, “for training multiple crew members, two bases/sleds are linked together in a tandem or side-by-side configuration and two vehicle kits are utilized”).  
	As to claim 11, Pollak teaches the vehicle simulator according to claim 1, further comprising a removable shroud that at least partially encloses the components of the flight simulator (Pollak, e.g., FIG. 2, “overlying the displays 48a, 48b is template 48c which corresponds to the shape and appearance of the instruments being simulated, and covers the edges of the template 48c”).  
	As to claim 12, Pollak teaches the vehicle simulator according to claim 11, wherein the base comprises one or more physical connector ports for receiving a larger shroud and one or more physical connector ports for receiving a smaller shroud (Pollak, FIG. 2, “frame/base structure 32 is designed so multiple vehicle "kits" may be easily mounted on the base to rapidly configure a particular vehicle simulator. The frame structure design includes easily assembled/disassembled members. Power and data distribution cables are concealed within the frame's tubular design. The frame houses all power, video, and data interface connections”; it is reasonably inferred that “frame/base structure 32” must have connectors for all necessary components regardless whether they are large or small).  
	As to claim 13, Pollak teaches the vehicle simulator according to claim 1 comprising a control system (Pollak, e.g., FIG. 6, e.g., control “system 1” and “system 2”), the control system comprising a processor (Pollak, e.g., FIG. 6, “host processor 12-1 and 12-2”), memory (Pollak, “segments running on the same host processor communicate through shared memory”) and computer readable software, wherein the software is arranged in modules, each module being separable from the other modules (Pollak, “the application software layer includes several independently executing integrated segments, each of which can be implemented in a high-level language”) and each module simulating a different feature of flight or an aircraft (Pollak, e.g., see FIG. 1C, e.g., “AH-64 or UH-60 helicopter”).  
	As to claim 14, Pollak teaches the vehicle simulator according to claim 1, wherein one of the components is a side console and side stick and the side console is received in a recess provided on the base (Pollak, FIG. 2, “control modules 46a, 46b can include switches, levers, or dials which can be operational, in which event they are in communication with the interface system 24”).  
	As to claim 15, Pollak teaches the vehicle simulator according claim 1, wherein the flight simulator comprises one or more display screens (Pollak, FIG. 2, e.g., “display units 52”,  displays 48a, 48b”) and/or touchscreens mounted in a housing (Pollak, FIG. 2, “bezel structure 50” in association with “frame 49”) and the one of the components is a yoke, and the yoke is connected via a physical connector to the housing (Klein, e.g., see FIGS. 4-5).  
	As to claim 16, it differs from claim 1 only in that it is the same vehicle simulator of claim 1, and claim 1 simply further recites “a plurality of components detachably connected to the base so as to permit reconfiguration of the vehicle simulator such that the plurality of components can be detached from the base, arranged in an alternative configuration and reattached to the base”.  Pollak teaches the limitations, and further teaches a plurality of components detachably connected to the base so as to permit reconfiguration of the vehicle simulator such that the plurality of components can be detached from the base, arranged in an alternative configuration and reattached to the base (Pollak, e.g., see FIGS. 1-12).  Examiner renders the same motivation as in claim 1.  Please also see claim 1 for detailed analysis. 
	As to claim 17, Pollak teaches the vehicle simulator according to claim 1, wherein the simulator is a flight simulator (Pollak, FIG. 1, “flight vehicle simulators”).

Claims 4-5 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pollak (US 6,106,298 A) in view of Wang (US 2009/0075704 A1).
As to claim 4, Pollak does not teach “the vehicle simulator according to claim 1, wherein one or more of the connectors comprise an inductive device carried by the component and an inductive array carried by the base”.
	However, Wang teaches the concept that one or more of the connectors comprise an inductive device carried by the component and an inductive array carried by the base (Wang, FIG. 1, [0038], “inductive charger 20” charging “rechargeable battery 31” via “transmitting/receiving coils 121 221” and “battery controller 10”).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify some of the power connection wires in the “frame/base structure 32” taught by Pollak to be replaced with the “inductive charger 20” with “transmitting/receiving coils 121 221” for modular components having “rechargeable battery 31”, as taught by Wang, in order to provide a “charging module for rechargeable batteries of module components using contact free manner” (Wang, [0012]) so as to further improve reconfigurability.
	As to claim 5, Pollak in view of Wang teaches the vehicle simulator according to claim 3, wherein the component (Pollak, FIG. 2, e.g., “display units 52”,  displays 48a, 48b”, “template 48c”, “bezel 50”, “control modules 46a, 46b”, “instrument computer 22”, “device interface circuitry 24”, “heads-up projection display system 42 ”, etc.) further comprises a wireless transmitter and/or receiver (Wang, FIG. 1, [0038], “portable electronic device 30 including a mobile communication device … wireless hand-free device”).  Examiner renders the same motivation as in claim 4.
	As to claim 18, it differs from claim 1 only in that it is the same vehicle simulator comprising the combined elements of claims 1 and 4, and Pollak in view of Wang teaches them.  Examiner renders the same motivation as in claim 4.  Please see claim 4 for detailed analysis.
	As to claim 19, it recites the similar limitation as in claim 5, and Pollak in view of Wang teaches them.  Examiner renders the same motivation as in claim 4.  Please see claim 5 for detailed analysis.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Pollak (US 6,106,298 A) in view of Klein et al. (US 2020/0090541 A1).
As to claim 6, Pollak does not explicitly teach the vehicle simulator according to claim 1, wherein the one or more connectors comprises a physical connector and the base comprises a recess to receive the component.  
However, Klein teaches the concept that the one or more connectors comprises a physical connector and the base comprises a recess to receive the component (Klein, see FIGS. 5A-5B, [0049], e.g., “the variant kits are designed with a single power and a single data connector to ease setup and do not require the use of tools”).  
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the moveable/reconfigurable components such as “display units 52”,  displays 48a, 48b”, “template 48c”, “bezel 50”, “control modules 46a, 46b”, “instrument computer 22”, “device interface circuitry 24”, “heads-up projection display system 42 ” to further have easy conventional connecting members such as, e.g., recess, as taught by Klein, in order to provide a “simulation system that is capable of easy setup and modification to present multi-level fidelities for effective training, portable and requires no tools to setup” (Klein, [0005]), since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
 	As to claim 7, Pollak in view of Klein teaches the vehicle simulator according to claim 1, wherein the fixed display screen and the moveable display screen (Pollak, FIG. 2, e.g., “display units 52”,  displays 48a, 48b”) and/or touch screen and one or more of the connectors (Klein, see FIGS. 5A-5B, [0049], e.g., “the variant kits are designed with a single power and a single data connector to ease setup and do not require the use of tools”) is configured such that when connected together the display screen and moveable display screen and/or touch screen form a contiguous screen (Pollak, see e.g., FIGS. 2A-2B).  Examiner renders the same motivation as in claim 6.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: (1) Smith et al. (US 2017/0200386 A1) teaches the concept of “cockpit training apparatus” (Abs.); and (2) Gamnig (US 6,851,950 B1) teaches the concept of a “control frame for accommodating various control devices in different aircraft cockpit and vehicle configurations used with computer flight simulation programs” (Abs.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nov. 18, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        


***